DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/15/2022 has been entered.  Claims 1-3, 7-14 and 17 remain pending in the present application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow US 2012/0090659 (hereinafter Muchow) in view of Kerr US 2008/0264465 (hereinafter Kerr).
Re. Cl. 1, Muchow discloses: A flexible component feeder source (Fig. 1a, for example) comprising: a flexible base (20, Fig. 1a) configured to removably receive one or more separate photovoltaic cells (10, Fig. 1a; Paragraph 0028, Lines 8-11); and an attachment feature (pouch 24 Fig. 2a or “attachment feature” Paragraph 0029, Lines 22-27) configured to releasably hold the one or more separate photovoltaic cells at positions along a length of the flexible base (see Fig. 2a; Paragraph 0029 Lines 22-27, the pouch and “attachment feature” is removable since the connection is not permanent; Velcro as disclosed as an example is a removable connection), wherein a flexibility of the flexible base and a releasable aspect of the attachment feature are configured to provide protection to the one or more separate photovoltaic cells (as discussed above, the base is flexible and the panels are releasable and therefore the device is configured to provide protection; Paragraph 0022, Lines 16-19 and Paragraph 0030) when the flexible base is fed to at least one of multiple processing lanes in a piece of equipment for processing the one or more separate photovoltaic cells in a matrix assembly operation (see Fig. 1a, the configuration is configured to individually feed the cells 10 to a piece of equipment for processing as claimed in the intended use), wherein the flexible base has each of the one or more separate photovoltaic cells removably affixed to the flexible base when received by the flexible base such that the one or more separate photovoltaic cells are subsequently and individually removable from the length of the flexible base for further processing (see Fig. 1a; Paragraph 0028, Lines 1-10), wherein the flexible component feeder source is configured to individually feed the one or more separate photovoltaic cells to the at least one of multiple processing lanes in the piece of equipment for processing the one or more separate photovoltaic cells in the matrix assembly operation (see Fig. 1a, the configuration is configured to individually feed the cells 10 to a piece of equipment for processing as claimed in the intended use), wherein the flexible base having the one or more separate photovoltaic cells removably affixed is of a linear shape when opened (see Fig. 1a) and forms into a coil shape when rolled (Paragraph 0030, Lines 3-4), and wherein the flexible base in the coil shape is configured to be placed at a beginning of a respective at least one processing lane in the piece of equipment for the flexible component feeder to individually feed the one or more separate photovoltaic cells to the matrix assembly operation by having each of the one or more separate photovoltaic cells individually removed from the flexible base (see Fig. 1a; Paragraph 0028 Lines 1-10 and Paragraph 0030 Lines 1-5; due to the configuration as discussed being rolled up like a carpet, the device is configured to be used at the beginning of a processing lane having individual 10s removed).
Re. Cl. 2, Muchow discloses: the flexible base is of the linear shape when under taught tension (see Fig. 1a, when the ends of the device are pulled taught in tension, the flexible base would be in the shape shown or linear) and retracts to the coil shape when tension to the flexible base is absent (Paragraph 0030, Lines 1-5; when not under tension and rolled up like a carper, the device is in a coil shape); 
Re. Cl. 3, Muchow discloses: the one or more separate photovoltaic cells being removably affixed to one side of the flexible base (see Fig. 1a and 2a).
Re. Cl. 7, Muchow discloses: the one or more separate photovoltaic cells are removably affixed to the flexible base such that the one or more separate photovoltaic cells are removable by an automated device (see Fig. 1a and 2a for example; the device is capable of being used in the claimed intended use by having an automated device such as a robot remove the panels 10 from the pouches 24).
Re. Cl. 8, Muchow discloses: the one or more separate photovoltaic cells are removably affixed the flexible base such that the one or more separate photovoltaic cells are removable by manual removal (see Fig. 1a and 2a for example, the device is capable of being used in the claimed intended use by having a person remove the panels 10 from the pouches 24).
Re. Cl. 9, Muchow discloses: each photovoltaic cell of the one or more separate photovoltaic cells is removably affixed to the flexible base and configured to avoid damage and contact with one another when in the coil shape (Paragraph 0022 Lines 16-20 and Paragraph 0030 Lines 3-10).
Re. Cl. 10, Muchow discloses: the flexible base is reusable (Paragraph 0030 Lines 4-10).
Re. Cl. 11, Muchow discloses: a width of the flexible base is a different size of the photovoltaic cells (see Fig. 2a, a width of the flexible base is different than a size of the photovoltaic cells to enable the flap 26 to fold over and removable secure the panel 10 within pouch 16).
Re. Cl. 12, Muchow discloses: the flexible base is used to feed more than one of the multiple processing lanes with the one or more separate photovoltaic cells (see Fig. 1a; due to the flexible nature of 20 the position can be varied and therefore able to feed a plurality of processing lanes).
Re. Cl. 13, Muchow discloses: the flexible base further comprises any of polyethylene terephthalate (PET), paper and cloth (Paragraph 0026, Lines 3-6; fabric, canvas).
Re. Cl. 14, Muchow discloses: A flexible component feeder source (Fig. 1a for example) comprising: a flexible base (20, Fig. 1a) suitable configured to receive one or more photovoltaic cells (10, Fig. 1a) removably secured directly against an upper surface of the flexible base (see Fig. 1a, Fig. 2a and Paragraph 0028, Lines 8-11, also via attachment features as discussed in Paragraph 0029, Lines 22-27) such that the one or more separate photovoltaic cells are subsequently and individually removable from the upper surface of the flexible base for further processing (Paragraph 0028, Lines 8-11; since the cells are removable, they can be removed from the upper surface for further processing as claimed in the intended use), an attachment feature configured to releasably hold the one or more separate photovoltaic cells at positions along a length of the flexible base and to release the one or more separate photovoltaic cells from the upper surface of the flexible base for further processing (see pouch 24, Fig. 2a or attachment feature in Paragraph 0029 Lines 22-27), wherein the flexible component feeder source is configured to individually feed the one or more separate photovoltaic cells to at least one of multiple processing lanes in a piece of equipment for processing in a matrix assembly operation (see Fig. 1a, the configuration is configured to individually feed the cells 10 to a piece of equipment for processing as claimed in the intended use), wherein a flexibility of the flexible base and a releasable aspect of the attachment feature are configured to provide protection to the one or more separate photovoltaic cells when the flexible base is fed to the at least one of multiple processing lanes in the piece of equipment for processing the one or more separate photovoltaic cells in the matrix assembly operation (as discussed above, the base is flexible and the panels are releasable and therefore the device is configured to provide protection; Paragraph 0022, Lines 16-19 and Paragraph 0030), and4 AFDOCS/22354211.1Application No.: 15/191,375Attorney Docket No.: 041223.00328/0078P-1 wherein the flexible base in a coil shape (Paragraph 0030, Lines 1-5) is configured to be placed at a beginning of a respective at least one processing lane in the piece of equipment for the flexible component feeder to individually feed the one or more separate photovoltaic cells to the matrix assembly operation by having each of the one or more separate photovoltaic cells individually removed from the flexible base (Paragraph 0028, Lines 8-10 and Paragraph 0030, Lines 1-5; due to the device being configured to be in a coiled condition and the panels being removable, the device is configured to be placed at a beginning of a processing lane and used in the intended to remove the panels); the attachment feature further includes one or more adhesive pads (“attachment features (for example, a Velcro strip)” Paragraph 0029, Lines 22-27; it is the Examiner’s position that a Velcro strip reads on “an adhesive pad” since it’s a pad or strip that tends to adhere to another Velcro strip; the broadest reasonable definition of the term “adhesive” is taken from www.merriam-webster.com/dictionary), adhesive tape, glue or PSA, and wherein the one or more separate photovoltaic cells removably affixed to the flexible base are affixed using the one or more of the adhesive pads, the adhesive tape, the glue, the PSA or a combination thereof (Paragraph 0029, Lines 22-27).
Re. Cl. 17, Muchow discloses: the flexible base further includes having the one or more separate photovoltaic cells removably secured is of a linear shape when opened (see Fig. 1a) and forms into a coil shape when rolled (Paragraph 0030 Lines 1-5).
Re. Cls. 1 and 14, Muchow discloses that the attachment between the panel and sheet may be carried out by various different methods (Paragraph 0029, Lines 22-29) but does not explicitly disclose the attachment feature releasably holds the photovoltaic cells in a direction perpendicular to the flexible base, the photovoltaic cells are individually removable in the direction perpendicular to the flexible base; that the attachment feature includes openings through the flexible base and a single layer of one or more adhesive pads, adhesive tape, glue or PSA, and wherein the one or more separate photovoltaic cells are removably affixed to the flexible base via the openings through the flexible base by a vacuum; and wherein the one or more separate photovoltaic cells are removably affixed to the flexible base via the single layer of one or more of the adhesive pads, the adhesive tape, the glue, the PSA or a combination thereof. . Kerr discloses a PV module (Fig. 10) which includes individual PV cells (110, Fig. 10) which are secured to an underlying substrate (120, Fig. 10) using an alternate attachment feature (Paragraph 0075, Lines 11-15; holes which employ a vacuum and adhesive).  Re. Cls. 1 and 14, Kerr discloses the attachment feature releasably holds the photovoltaic cells in a direction perpendicular to the flexible base (Paragraph 0075, Lines 11-15; by using the disclosed holes and adhesive, the cells 110 are releasably held onto 120 in a direction perpendicular from 120 in an upward direction shown in Fig. 10), the photovoltaic cells are individually removable in the direction perpendicular to the flexible base (Paragraph 0075, Lines 11-15; by using the disclosed holes and adhesive, the cells 110 are individually removable from 120 by breaking the adhesive forces in a direction perpendicular from 120 in an upward direction shown in Fig. 10); that the attachment feature includes openings through the flexible base and a single layer of one or more adhesive pads, adhesive tape, glue or psa (Paragraph 0075, Lines 11-15), and wherein the one or more separate photovoltaic cells are removably affixed to the flexible base using a vacuum applied through the openings in the flexible base (Paragraph 0075, Lines 11-15) and via the adhesive pads, adhesive tape, glue or PSA is a single layer (Paragraph 0075, Lines 11-15, by using the adhesive material, there is a single layer used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the attachment pouches of Muchow with the adhesive and vacuum attachment features of Kerr since Muchow states the panels can be constrained on the sheet in any method (Paragraph 0029, Lines 20-22) and Kerr discloses another known method which enables for a secure connection method (i.e. having a vacuum hold the panels to the base while the adhesive cures) (Paragraph 0075, Lines 11-15).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner US 2015/0365046, Palmer US 2009/0308380 and Closset US 2006/0028166 disclose other known “attachment features” for securing a solar cell to a flexible sheet including adhesives, glue, tape, etc. and are particularly pertinent to Applicant’s invention in the Examiner’s position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632